DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 1/14/2021, with respect to office action dated 9/16/2020 have been fully considered and are persuasive.  The rejections of 9/16/2020 have been withdrawn. 
Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature-sensing device of a memory device comprising a first conductive line; a second conductive line, wherein the first and second conductive lines have respective different cross-sectional dimensions; a sensing circuit, coupled to the first and second conductive lines, and configured to determine a logic state of an output signal based on a difference between respective signal levels present on the first and second conductive lines, wherein the determined logic state indicates a value of the monitored temperature: and a control logic circuit, coupled to the sensing circuit, and configured to determine whether the monitored temperature is above or below a pre-defined threshold temperature based on the determined logic state: and a pre-charge circuit coupled to the control logic circuit and configured to periodically receive from the control logic circuit a pre-charge enable signal at a particular state that causes the pre-charge circuit to charge the first and second conductive lines.

The closest reasonable prior art reference is Liu et al. (2015/0110158) teaches a temperature sensing circuit based on two voltage comparison sensing circuit, and a pre-charge circuit.  However, Liu does not teach the conductive lines having different cross-sectional dimensions, and a pre-charge circuit coupled to the control logic circuit and configured to periodically receive from the control logic circuit a 

The secondary reference, Deng et al. (2016/0181239) teaches temperature sensitive resistors with different dimensions.  However, Deng does not teach the conductive lines having different cross-sectional dimensions, and a pre-charge circuit coupled to the control logic circuit and configured to periodically receive from the control logic circuit a pre-charge enable signal at a particular state that causes the pre-charge circuit to charge the first and second conductive lines.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature-sensing device of a memory device comprising a first conductive line; a second conductive line, wherein the first and second conductive lines have respective different cross-sectional dimensions; a sensing circuit, coupled to the first and second conductive lines, and configured to determine a logic state of an output signal based on a difference between respective signal levels present on the first and second conductive lines, wherein the determined logic state indicates a value of the monitored temperature: and a control logic circuit, coupled to the sensing circuit, and configured to determine whether the monitored temperature is above or below a pre-defined threshold temperature based on the determined logic state: and a pre-charge circuit coupled to the control logic circuit and configured to periodically receive from the control logic circuit a pre-charge enable signal at a particular state that causes the pre-charge circuit to charge the first and second conductive lines.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855